Citation Nr: 0602584	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  98-10 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status post medial meniscectomy of the right knee with scars 
and degenerative arthritis, prior to February 13, 2004.

2.  Entitlement to a rating in excess of 30 percent for 
severe subluxation of the right knee, effective February 13, 
2004.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J.  H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from October 1954 
to September 1956.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 RO rating 
decision that continued a 20 percent rating for right knee 
disability, at that time defined as "status post medial 
meniscectomy of the right knee with scars and degenerative 
arthritis."  The appellant submitted a Notice of 
Disagreement (NOD) in October 1997, and the RO issued a 
Statement of the Case (SOC) in June 1998.  In July 1998, the 
appellant submitted a letter that the RO accepted as a 
substantive appeal.  

The Board remanded the case for further development in 
November 2004.  As noted below, that development has been 
accomplished.  

In July 2005, the RO recharacterized the appellant's 
disability as "severe subluxation of the right knee" and 
granted an increased rating of 30 percent, effective February 
13, 2004.  Inasmuch higher ratings are potentially available 
for knee disability, and the veteran is presumed to seek the 
maximum available benefit for a disability (see AB v. Brown, 
6 Vet. App. 35, 38 (1993)), the matters of entitlement to a 
higher rating both before and after February 13, 2004 remain 
before the Board, as reflected on the title page.  

The July 2005 rating decision also granted service connection 
and assigned separate 10 percent ratings, each, for 
osteoarthritis of the right knee with pain on motion and for 
limitation of extension of the right knee.  As neither the 
appellant nor his representative has disagreed with these 
ratings, the matters on appeal are limited to those on the 
title page.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the matters on appeal has been accomplished.

2.  Prior to February 13, 2004, the appellant's right knee 
disability was manifested by limitation of flexion to 90 
degrees but no limitation of extension.  There was 
significant pain on range of motion, but no subluxation or 
instability.

3.  Since February 13, 2004, the veteran's has had severe 
subluxation of the right knee, consistent with the maximum 
schedular rating under the relevant diagnostic code, and the 
record does support a referral of the claim for assignment of 
any higher rating on an extra-schedular basis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right knee disability, during the period prior to February 
13, 2004, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10, 
4.20, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2005).
 
2.  The criteria for a rating in excess of 30 percent for 
right knee subluxation, for the period from February 13, 
2004, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.10, 4.20, 4.71a, 
Diagnostic Code 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.  

Through the September 1997 rating decision, the June 1998 
SOC, the SSOCs in February 2004 and July 2005, and the RO's 
letters of October 2002, February 2004, and January 2005, the 
RO notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that was 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  Hence, the appellant has been given 
notice of the information and evidence needed to substantiate 
higher ratings, and has been afforded ample opportunity to 
submit 

The RO's notice letter of January 2005 fulfilled the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be retrieved by VA and 
what evidence, if any, is the responsibility of the 
appellant.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.150(b)).  In that letter, the RO 
advised the appellant of his rights in the VA claims process, 
noted specifically what evidence VA was responsible for 
obtaining and what evidence VA was currently still pursuing, 
and asked the appellant to authorize VA to obtain records 
from his various health care providers or alternatively to 
obtain and submit those records to VA on his own behalf.  The 
January 2005 letter specifically asked appellant to furnish 
any pertinent evidence in his possessions.  

Pertinent to VA's notice requirements, the Board points out 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to this 
claim(s).  As noted above, all four content of notice 
requirements have been met in this appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  

In the matters now before the Board, notice meeting the 
VCAA's requirements was furnished after the September 1997 
rating action on appeal; however, such makes sense, since the 
claim was filed, and the initial rating issued, several years 
prior to enactment of the VCAA.  Moreover, the Board finds 
any lack of pre-adjudication notice in this case has not, in 
any way, prejudiced the appellant.  In this regard, the Court 
has also held that an error in the adjudicative process is 
not prejudicial unless it "affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, with respect to the matter 
herein decided, any delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
the claim was fully developed and re-adjudicated after notice 
was provided.  

The Board further notes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  The RO obtained the 
appellant's service medical records and his VA 
hospitalization and outpatient treatment reports from the 
Albany VA Medical Center (VAMC).  The RO also obtained 
medical records from all non-VA providers that the appellant 
identified as having relevant evidence.  Appellant was 
afforded VA medical examinations of the knee in May 1997, 
prior to the initial denial, and in November 2002 and May 
2005 during the appeal period; the reports of these 
examinations are of record.   Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional, existing 
pertinent evidence that has not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp., 159 
F.3d at 549; 38 C.F.R. § 20. 1102.

Accordingly, the Board finds that there is no prejudice to 
the veteran in proceeding, at this juncture, with a decision 
on the matters on appeal. 

II.  Factual Background

The appellant's service medical record shows that he injured 
his right knee in May 1956.  A VA rating decision of April 
1957 granted service connection for "residuals of right knee 
injury" and assigned a rating of 10 percent.  A rating 
decision of June 1995 increased the disability rating to 20 
percent and recharacterized the disability as "status post 
medial meniscectomy of the right knee, with scars and 
degenerative arthritis."  The appellant was notified of the 
20 percent rating but did not appeal.

The appellant's instant request for increased rating was 
received by RO in April 1997.  

Office notes from Dr. C.A.P., a private physician, reflect 
that the appellant complained of chronic right knee pain in 
May 1997; X-rays revealed severe osteoarthritis involving all 
three compartments of medial, lateral, and patellofemoral, 
with joint space narrowing, subchondral sclerosis and 
osteophyte formation.

The appellant has a VA medical examination in May 1997.  He 
complained of pain and difficulty when walking, especially on 
stairs.  The appellant stated that the pain sometimes woke 
him up at night, and that the pain sometimes shot from the 
right knee down the right leg.  The examiner noted that the 
appellant walked with a moderate limp to the right side and 
that the right knee was moderately swollen compared to the 
left knee.  There was a 10 cm vertical medial scar on the 
right knee.  The knee was stable, but with marked crepitus on 
movement.  Range of motion of the right knee was 115 degrees 
active flexion and 123 degrees passive flexion.  The 
examiner's diagnosis was severe osteoarthritis of the right 
knee.

Based on the evidence above, the RO issued a rating decision 
in September 1997 that continued the 20 percent rating for 
status post medial meniscectomy of the right knee, with scars 
and degenerative arthritis.  The appellant submitted an NOD 
in October 1997. 

A December 1997 treatment note by Dr. C.A.P. states that new 
X-rays of the appellant's right knee showed the arthritis had 
become more advanced.  In addition, the appellant's range of 
motion was significantly limited in the area of the right 
knee joint.  Dr. CAP estimated that the appellant had a 50 
percent partial disability, apparently permanent, involving 
the right knee and lower extremity.

A June 1998 letter by Dr. J.L., a private physician, states 
that the appellant currently had severe pan-arthritis of the 
knees, hip joints, and spine, as well as discogenic disease 
with associated low back pain syndrome.

A July 1998 treatment note by Dr. C.A.P. states that the 
appellant's right knee showed evidence of severe crepitation 
and swelling in the knee joint, consistent with severe and 
marked osteoarthritis.  The appellant had limited range of 
motion and significant pain at all times.  

The appellant submitted a VA Form 21-4138 (Statement in 
Support of Claim) in October 2002 in which he asserted that 
his right knee would give out on a regular basis, and that he 
had to use a cane to keep from falling.

The appellant had a VA medical examination in November 2002.  
The appellant complained of pain, weakness, stiffness, 
swelling, heat, fatigability, instability, and giving way.  
The appellant stated that the knee would lock, and that he 
would have to kick his right leg to unlock the knee.  The 
appellant reported that he currently took a number of 
medications for pain.  The appellant stated that pain was 
increased by sharp turns when walking or by fast movement, 
and that climbing or descending stairs would cause the leg to 
give way.  The appellant stated that his level of pain was 
6/10 on a daily basis, but 10/10 during flare-up, at which 
time he would be immobilized and require medication.  The 
appellant was noted to use a cane.  The examiner noted that 
there had been no dislocation or subluxation.  The appellant 
reported that he was unable to work or perform normal 
household chores due to the knee pain.  

On examination, the appellant's right knee range of motion 
was extension to 0 degrees both actively and passively; 
flexion was to 80 degrees, with excruciating pain and 
cramping.  Pain began at 80 degrees, increased to 90 degrees, 
and the examination was halted at 90 degrees due to 
discomfort.  There was no ankylosis.  The appellant was noted 
to have an antalgic gait to the right.  The joint was stable 
on testing.  X-rays showed progression of spur formation and 
worsening of degenerative arthritis.  The examiner's 
diagnosis was progression of loss of function of the right 
knee related to service-connected traumatic arthritis, such 
that it has severely impaired the appellant's activities and 
demands of daily living.

A February 2004 treatment note by Dr. M.G., a private 
physician, states that the appellant complained of right knee 
pain, as well as pain in a number of other joints.  
Examination of the right knee showed range of motion of 15 to 
90 degrees, with severe varus deformity and tenderness over 
the joint lines.  There was no instability, but there was 
pain on palpation.  X-ray of the right knee showed 
significant varus deformity and end-stage tricompartmental 
osteoarthritis, with significant subluxation.  X-ray also 
showed degenerative changes in the patellofemoral joint. 
    
A December 2004 treatment note by Dr. M.G. states that 
appellant complained of pain and swelling in the right knee.  
Dr. M.G. noted that the appellant had a severely antalgic 
gait.  Range of motion of the right knee was 10 to 95 
degrees, with no notation of pain on motion.  There was some 
tenderness to palpation.  There was no pain or instability 
with varus or valgus stress testing, and there was no pain 
within the knee with external rotation of the lower leg.  X-
rays showed a subluxed knee with large patella spurs.  Dr. 
M.G.'s assessment was end-stage arthritis.

The appellant underwent a VA medical examination in May 2005.  
The examiner reviewed appellant's claims file.  The appellant 
complained of a constant, dull, aching pain in the right knee 
that could be aggravated to a sharp pain with any weight 
bearing activity.  The appellant denied flare-ups.  The 
appellant brought X-rays to the examination showing severe 
tricompartmental osteoarthritis with  subluxation of the 
knee, and the examiner endorsed that assessment.  The 
appellant was observed to walk with a straight cane.  The 
appellant reported that he was independent in the activities 
of daily living, to include feeding, grooming, and dressing.  

On examination, there was a surgical scar on the knee that 
was not tender and did not adhere to the underlying tissue.  
The appellant's range of motion was 5 degrees to 95 degrees, 
with crepitus and reported pain.  Varus and valgus stressing 
was negative for instability.  Repeated range of motion of 
the right knee produced pain, fatigue, and lack of endurance, 
and produced an additional loss of 10 percent in range of 
motion due to fatigue.  The examiner noted that pain was the 
major factor in the appellant's right knee disability, and 
that pain was the cause of the weakness and excessive 
fatigability.  The examiner's impression was severe 
osteoarthritis of the right knee.  The examiner did not order 
X-rays, since those provided by the appellant were recent.   

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2004).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating applies.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 ( 1994).

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995), 
discussing 38 C.F.R. §§ 4.40 and 4.45.  The rating schedule 
does not provide a separate rating for pain.  Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  VA must consider 
"functional loss" of a musculoskeletal disability 
separately from consideration under the diagnostic codes; 
"functional loss" may occur as a result of weakness or pain 
on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40 (2004).  VA must consider any part of the 
musculoskeletal system that becomes painful on use to be 
"seriously disabled."  38 C.F.R. § 4.40 (2004).

Disabilities of the knee are rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 to 5263.  Diagnostic Code 5256 
(ankylosis of the knee) is not applicable because the 
evidence does not show that the knee is ankylosed.  
Diagnostic Codes 5258 (dislocation of semilunar cartilage) 
5259 (removal of semilunar cartilage), even if applicable, 
would not benefit the appellant because those codes do not 
provide for a rating higher than appellant's current 20 
percent.  Diagnostic Codes 5262 (nonunion or malunion of 
tibia and fibula) and 5263 (genu recurvatum) are not for 
application because the evidence does not show that the 
appellant has either of those conditions.  

Accordingly, the applicable codes for rating the appellant's 
disability are Diagnostic Code 5257 (recurrent subluxation or 
lateral instability) (during the period prior to and since 
February 13, 1994), and Diagnostic Codes 5260 (limitation of 
extension), and 5261 (limitation of flexion) (for the period 
prior to February 13, 1994).  

Under Diagnostic Code 5257, "slight" subluxation or 
instability is rated at 10 percent.  "Moderate" subluxation 
or instability is rated at 20 percent, and "severe" 
subluxation or instability is rated at 30 percent.  The terms 
"mild," "moderate" and "severe" are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  

For VA rating purposes, full flexion of the knee is 140 
degrees.  38 C.F.R. § 4.71 Plate II;  Arnesen v. Brown, 8 
Vet. App. 432, 439 (1995).  Under Diagnostic Code 5260, 
limitation of flexion to 45 degrees is rated at 10 percent.  
Limitation of flexion to 30 degrees is rated at 20 percent, 
and limitation of flexion to 15 degrees is rated at 30 
percent.

For VA rating purposes, full extension of the knee is to 0 
degrees.  Id.  Under Diagnostic Code 5261, limitation of 
extension to 10 degrees is rated at 10 percent.  Limitation 
of extension to 15 degrees is rated at 20 percent; limitation 
of extension to 20 degrees is rated at 30 percent; limitation 
of extension to 30 degrees is rated at 40 percent; and, 
limitation of extension to 45 degrees is rated at 50 percent.  

Painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under 
Diagnostic Code 5003, even though there is no actual 
limitation of motion.  VAOPGCPREC  09-98 (August 14, 1998), 
citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

A.  Evaluation of right knee disability prior to February 13, 
2004

For evidence of the appellant's right knee disability prior 
to February 13, 2004, the Board looks primarily to the VA 
medical examination of November 2002, since that examination 
was both comprehensive and recent.  The Board also looks to 
correspondence by Dr. C.A.P. (September 1997, December 1997, 
June 1998, and July 1998) and Dr. J.L. (June 1998) as 
competent medical evidence of the appellant's then-current 
condition.

Applying the evidence to Diagnostic Code 5257 (subluxation or 
instability), compensation is not warranted because there is 
no evidence of subluxation or instability.  Neither Dr. 
C.A.P. nor Dr. J.L. cited the presence of subluxation or 
instability, and the VA medical examiner in November 2002 
specifically found that subluxation and dislocation were not 
present.

Applying the evidence to Diagnostic Code 5260 (limitation of 
flexion), the Board notes that, during the VA medical 
examination, the appellant was able to flex his knee to 80 
degrees before pain, and to 90 degrees with pain; the rating 
schedule does not provide for compensation when flexion is 
greater than 45 degrees.  However, as noted above, when a 
veteran has arthritis, and there is limitation of motion, the 
veteran is entitled to at least 10 percent even if that 
limitation of motion is not compensable.  The appellant is 
accordingly entitled to at least 10 percent disability under 
Diagnostic Code 5003-5260.  The letters from Dr. C.A.P. and 
Dr. J.L. cite limitation of motion, but do not provide 
measurements, so their letters are not applicable to rating 
under this code. 

Applying the evidence to Diagnostic Code 5261 (limitation of 
extension), compensation is not warranted because the 
appellant was able to extend to 0 degrees, which is normal 
range of extension.  Again, the letters from Dr. C.A.P. and 
Dr. J.L. cite limitation of motion, but do not state that the 
limitation is in extension (versus flexion) and do not 
provide measurements, so their letters are not applicable to 
rating under this code.

Based on the above, the Board finds that there is no basis on 
which to award a rating of more than 20 percent for 
appellant's right knee disability prior to February 13, 2004.  
By strict application of the rating schedule, the appellant 
is entitled to a 10 percent rating under Diagnostic Code 
5003; hence, the current rating of 20 percent appears to 
compensate the appellant adequately.

B.  Evaluation of subluxation of the right knee effective 
February 13, 2004

For evidence of the appellant's condition on and after 
February 13, 2004, the Board looks to the letters by Dr. M.G. 
(February 2004 and December 2004) and the VA medical 
examination of May 2005.

Applying the evidence to Diagnostic Code 5257 (subluxation or 
instability), the evidence shows that appellant had developed 
subluxation of the knee, defined by Dr. M.G. in February 2004 
as "significant subluxation;" the VA medical examiner in 
May 2005 endorsed the presence of subluxation but did not 
categorize the severity thereof.  However, the RO rated the 
subluxation as "severe" and granted a rating of 30 percent, 
the highest under this diagnostic code, so a higher rating is 
not possible under Diagnostic Code 5257.  

Because the RO there is a specific diagnostic code for rating 
the veteran's subluxation-the specific manifestation for 
which the 30 percent rating was granted, evaluation of the 
disability, by analogy, under alternative diagnostic codes 
does not appear appropriate.  See 38 C.F.R. § 4.20.  

In any event, the Board notes that no higher rating is 
assignable under any other diagnostic code.  As noted above, 
the other potential diagnostic codes for disabilities of the 
knee are not for application because either the appellant has 
not been diagnosed with the specific disability (Diagnostic 
Codes 5256, 5262, and 5263), or because those diagnostic 
codes, even if applicable, do not provide a rating more 
advantageous to the appellant (Diagnostic Codes 5258 and 
5259).  Further, since February 13, 1994, the limited motion 
and pain experienced in the knee are already taken into 
consideration in evaluating disabilities not currently on 
appeal; hence, to consider these symptoms in rating now 
characterized as subluxation would violate the rule against 
pyramiding.  See 38 C.F.R. § 4.14. 

C.  Conclusion

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board points out that there is no showing that, with 
respect to either period in question, the pertinent right 
knee disability has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited in the July 2005 SSOC).  In this regard, 
the Board notes that there is no objective evidence of marked 
interference with employment (i.e., beyond that contemplated 
in either assigned rating), objective evidence that any 
disability has warranted frequent periods of hospitalization, 
or that any disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, each claim for higher rating 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against each claim, that 
doctrine is not for application in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 20 percent for status post medial 
meniscectomy of the right knee with scars and degenerative 
arthritis, for the period prior to February 13, 2004, is 
denied.

A rating in excess of 30 percent for severe subluxation of 
the right knee, for the period from February 13, 2004, is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


